Title: 1783 Tuesday. Feb. 18.
From: Adams, John
To: 


       Received a Letter from my Son John, dated at Gottenburgh the 1. of Feb. This Letter gave me great Joy, it is the first I have received from him since he left Petersbourg, and the first News I have had of him since the Beginning of December, when he was at Stockholm.— I have suffered extream Anxiety on his Account.
       I have omitted my Journal, and several Things of some Consequence, but I am weary, disgusted, affronted and disappointed. This State of Mind I must alter—and work while the day lasts.
       I have been injured, and my Country has joined in the Injury. It has basely prostituted its own honour by sacrificing mine. But the Sacrifice of me for my Virtues, was not so servile, and intollerable as putting Us all under Guardianship. Congress surrendered their own Sovereignty into the Hands of a French Minister. Blush blush! Ye guilty Records! blush and perish! It is Glory, to have broken such infamous orders. Infamous I say, for so they will be to all Posterity. How can such a Stain be washed out? Can We cast a veil over it, and forget it?
      